     Case 1:16-cv-01318-GBD-BCM Document 784 Filed 10/15/19 Page 1 of 1

                                                          USDCSDNY
                                                          DOCUMENT
UNITED STATES DISTRICT COURT
                                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                          DOC#:
JOINT STOCK COMPANY CHANNEL                               DATEF-IL_E_D_:_
                                                                        h /~!-5 -r-
                                                                                /~-o-lq-
ONE RUSSIA WORLDWIDE, et al.,
                       Plaintiffs,
                                                      16-CV-1318 (GBD) (BCM)
        -against-
                                                      ORDER
INFOMIR LLC, et al.,
                       Defendants.

BARBARA MOSES, United States Magistrate Judge.

       If plaintiffs wish to withdraw their pending motion for leave to amend their complaint (Dkt.

No. 748), and/or file a new motion, based upon a proposed complaint that does not rely on any of

the materials precluded by this Court's Order dated September 26, 2019 (Dkt. No. 779), they may

do so on or before October 29, 2019. · If plaintiffs choose to stand on their pending motion, the

Court will proceed expeditiously to the merits of that motion in accordance with the law of the

case. The Court will set an expert discovery schedule after October 29, 2019.

Dated: New York, New York
       October 15, 2019
                                             SO ORDERED.




                                             United States Magistrate Judge
